Citation Nr: 1547775	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  10-19 838	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire

THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, including asthma and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for urethral pain.

3.  Entitlement to an initial rating higher than 10 percent for hemorrhoids.

REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 1970 to July 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision the RO denied entitlement to service connection for the claimed respiratory disorder and urethral pain, but granted service connection for hemorrhoids and assigned an initial 10 percent rating for them.  In response, the Veteran not only appealed the denial of service connection for his respiratory disorder and urethral pain, but also for a higher initial rating for his hemorrhoids.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (When a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings for different periods of time since the effective date of the award if there have been occasion when the disability has been more severe than at others.  This will compensate him for this variance).  

These claims were previously before the Board in March 2014, as were additional claims of entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, and for Type II Diabetes Mellitus.  The Board granted the claim for an acquired psychiatric disorder, but instead denied the claim for Type II Diabetes Mellitus, whereas the Board remanded the remaining claims for service connection for a respiratory disorder and urethral pain and for an initial rating higher than 10 percent for the hemorrhoids.  And for reasons and bases that will be discussed, the Board finds there was compliance with the mandates of that remand, at least as concerning the claims for service connection for a respiratory disorder and for a higher initial rating for the hemorrhoids.  See Stegall v. West, 11 Vet. App. 268 (1998).  So in this decision the Board is adjudicating these claims.

The claim of entitlement to service connection for urethral pain, however, requires still more development, so the Board is again REMANDING this claim to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed respiratory disorder, COPD, was not incurred in or aggravated by his service and is not otherwise etiologically related to or the result of his service.

2.  He has hemorrhoids with frequent recurrences, but not with persistent bleeding and secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for a respiratory disorder, including asthma and COPD.  38 U.S.C.A. §§ 1101, 1103(a), 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2015).

2.  The criteria also are not met for an initial rating higher than 10 percent for the hemorrhoids.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code (DC) 7336 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has met all statutory and regulatory notice-and-duty-to-assist obligations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).


When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, to this end, the Veteran was provided this required notice and information in an August 2009 letter, prior to the initial adjudication of his claims in the January 2010 decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The claim for a higher initial rating for the hemorrhoids arose in the context of the Veteran trying to establish his underlying entitlement to service connection for this condition, and this since has been granted and he has appealed a "downstream" issue - namely, the initial rating assigned for his disability, so the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this situation, VA is not required to provide him additional notice concerning the downstream disability rating and effective date elements of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  According to the holding in Goodwin and its progeny, instead of issuing an additional notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And, here, after appealing the "downstream" initial rating for his hemorrhoids, the RO sent the Veteran this required SOC in December 2010, and since has provided him a Supplemental SOC (SSOC), which together focused on the initial-rating element of his claim in terms of discussing the applicable rating criteria and providing the required reasons or bases for not assigning a higher initial rating for this now service-connected disability.  That satisfied VA's notice obligation concerning this downstream claim.  Therefore, he has received all required notice concerning this claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To satisfy this additional obligation, the Veteran's service treatment records (STRs), VA treatment records, and Social Security Administration (SSA) records have been obtained and associated with his claims file for consideration.  

The Veteran was also provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, recorded the relevant findings for rating the service-connected hemorrhoids, and as importantly provided an opinion regarding the etiology of the Veteran's respiratory disorder - including especially in terms of its posited relationship with his military service.  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The April 2014 VA examination addressing the Veteran's claimed respiratory disorder and hemorrhoids was completed, as requested, in compliance with the Board's prior remand order.  There was compliance, certainly substantial compliance, with the Board's remand directives, in turn allowing the Board to proceed with adjudication of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Standard of Review

In deciding these claims, the Board has reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, so both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the appellant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Service Connection

Legal Criteria

Establishing entitlement to service connection generally requires having probative (competent and credible) evidence of (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation, i.e., nexus between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination of whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its competency and credibility to, in turn, determine its ultimate probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain conditions will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within the year following service.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection alternatively may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a "chronic", i.e., permanent disease in service and (ii) present manifestations of the same chronic disease or evidence of continuity of symptomatology since service.  This alternative entitlement, however, is only permitted for the conditions specifically designated as chronic by 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


Respiratory Disorder

The Veteran asserts that he has a respiratory disorder, including asthma, because of his service.  But for the following reasons and bases, the Board finds that service connection is not warranted.

An April 2014 VA examination report reflects that the Veteran was diagnosed instead with COPD in January 2012.  But although this confirms he has a respiratory disorder, albeit of this different type, satisfying the first element of a service-connection claim, there is not additionally the required attribution of this disorder to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran's service treatment records (STRs) indicate he was treated for a cough and allergy symptoms in service.  A September 1970 STR noted he complained of allergies.  He reported a headache and nose congestion.  An October 1970 STR indicated he had a cold with head congestion and some redness of the throat and chest congestion.  An April 1971 treatment record indicates he had a deep chest cough.  An April 1973 annual examination report indicates his sinuses and lungs and chest were normal.  A July 1973 separation examination report also indicates his sinuses, lungs and chest were normal.  In April and July 1973 reports of medical history, he listed a history of hay fever, but he denied having sinusitis, asthma, shortness of breath, or a chronic cough.  His military service ended in July 1973.

A July 2004 VA treatment record noted the Veteran had potential ineffective breathing patterns/ airway clearance.  An April 2006 SSA record indicated he reported having shortness of breath.  He claimed he had asthma and allergies.  His VA treatment records do not indicate he had an active problem of asthma.  See February 2013 VA treatment record.


The Veteran had a VA compensation examination in April 2014.  The examiner observed the Veteran had a diagnosis of mild COPD based on a chest X-ray done in 2012 and a pulmonary function test (PFT) completed for the report.  He had a long history of tobacco, cannabis and cigar smoking over the years, though he reported cigar smoking only currently.  The VA examiner indicated the Veteran did not have a diagnosis of asthma.

Regarding etiology, that April 2014 VA examiner concluded the Veteran's COPD was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  In explanation, the VA examiner noted the Veteran was treated for hay fever symptoms and a fever during active duty.  An exit military physical from April 1973 was unremarkable for fever or hay fever conditions.  The medical record also was unremarkable for acute hay fever symptoms or chronic febrile illness in the decades post discharge from military service.

As the Veteran has not been shown to have a medical science background, he is considered a layman in the field of medicine and, thus, the Board finds the VA examiner's conclusion to carry more probative weight than the lay arguments made in support of this claim.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden, 125 F.3d at 1481.  Whether COPD is related to the reports of "hay fever" symptoms in service is too complex an issue to be determined merely based on lay observation alone.  Additionally, as a layman, the Veteran is not competent to state that he has a diagnosis of asthma either in lieu of or in addition to his diagnosis of COPD, much less owing to his military service.  Thus, his allegations concerning this lack probative value.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Moreover, COPD is not defined as a chronic disease under 38 C.F.R. § 3.309(a), and thus the chronicity and continuity of symptomatology provisions of § 3.303(b) do not apply.  See 38 U.S.C.A. § 1101 (West 2014); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2012).  Additionally, the Veteran's assertion that he has had breathing symptoms since service is contradicted by the evidence of record.  He denied having sinusitis, asthma, shortness of  breath or a chronic cough when completing the April 1973 report of medical history.  His medical records do not show consistent or recurring complaints of a respiratory disorder for several years, indeed decades, after conclusion of his service.  He was diagnosed with COPD in 2012, many years after his discharge from service.  Therefore, the Board does not find his assertion of having a respiratory disorder since service to be credible.  In the appropriate circumstance, such as here, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Further concerning this, the mere lack of evidence cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  There are a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

Because COPD not a chronic disease according to § 3.309(a), it is not eligible for presumptive service connection under 38 U.S.C.A. § 3.307(a) (2015).  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014).  There is no other evidence suggesting that the Veteran's COPD incepted during his service or is otherwise related or attributable to his service.  To the extent his COPD instead was caused by chronic smoking, service connection is precluded as a matter of law.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder, including asthma and COPD, is denied.  See 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Higher Initial Rating

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt material to the determination is resolved in favor of the appellant.  38 C.F.R. § 4.3.

As already alluded to, an appeal from the initial assignment of a disability rating, such as in this case, requires consideration of the entire time period involved and contemplates staging the rating where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under this Diagnostic Code, mild or moderate hemorrhoids are noncompensable (i.e., 0-percent disabling).  The criteria for the next higher rating, 10 percent, are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  Id.  The criteria for an even higher 20 percent rating, the maximum schedular rating, are hemorrhoids with persistent bleeding with secondary anemia or with fissures.  Id.


Analysis

The RO granted service connection for hemorrhoids and assigned a 10 percent initial rating effective August 26, 2009.  The Veteran contends this initial rating should be higher.

A November 2009 VA examination report noted the Veteran had symptoms of anal itching, burning, diarrhea, difficulty passing stool, pain, tenesmus and swelling.  There was a history of persistent bleeding owing to his hemorrhoids.  He had a recurrence without thrombosis of 4 or more per year.  There was a history of thrombosis, but no recurrence.  He had mild fecal incontinence with no pads required.  He was noted to have frequent involuntary bowel movements.  On examination, he had three external hemorrhoids, each approximately 0.25 cm x 0.5 to 0.75 cm.  There was no evidence of thrombosis, bleeding or excessive redundant tissue.  There were no fissures, anorectal fistula, anal or rectal stricture or rectal prolapse present.  The sphincter was not impaired.  

The November 2009 VA examiner noted the Veteran was a retired musician who had retired due to psychiatric problems, so owing to other, unrelated impairment.  The examiner indicated the Veteran's chronic hemorrhoids would have significant effects on his usual occupation due to fecal incontinence and pain.  Specifically, there would be social implications of having to go to the restroom frequently.  

During his June 2013 Board hearing, the Veteran testified that his hemorrhoids were treated with suppositories and creams to reduce the inflammation.  See Board Hearing Transcript at 7.  He said he used pads for leakage.  Id.  He reported having recurring bleeding and stated the hemorrhoids were very painful.  Id. at 17-18.

A subsequent April 2014 VA examination report noted the Veteran had internal and external hemorrhoids.  He said that he had last had a severe flare of hemorrhoids in April 2010, so 4 years earlier, when he was evaluated in urgent care.  

He used topical agents to manage the condition.  The VA examiner specifically characterized the Veteran's hemorrhoids as relatively mild or moderate.  He noted that the Veteran had 3 external hemorrhoids, nonthrombotic, at the April 2010 visit.  There was no history of surgical repair or banding.  He had episodic bright red rectal bleeding, itching and pain.  The examiner found the Veteran had small or moderate external hemorrhoids.  The hemorrhoids, internal and external, did not impact his ability to work.

This evidence, when considered in total, does not demonstrate that the Veteran's hemorrhoids involve persistent bleeding with secondary anemia or with fissures.  The November 2009 VA examination report explicitly noted there were no fissures.  The April 2014 VA examiner specifically determined the Veteran's hemorrhoids were mild or at most moderate.  Bright red rectal bleeding was noted, but episodic, and there was not anemia or fissures.  Therefore, these findings do not mostly correlate to a higher 20 percent rating under Diagnostic Code 7336.

The Board acknowledges the Veteran's statements that his hemorrhoids are more severely disabling than what is contemplated by a 10 percent rating.  During his June 2013 Board hearing, he testified that his hemorrhoids caused bleeding and pain when they recurred.  See Board Hearing Transcript at 17.  He is competent to give testimonial evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds his testimony in regard to his hemorrhoids to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, while he is competent to describe his symptoms, the combination of his lay statements and his VA physical examination findings fail to show he meets the criteria for the assignment of a higher 20 percent rating.  To wit, he has not specifically asserted that he has anemia or fissures owing to his hemorrhoids.


The Board also has considered whether the manifestations of the Veteran's hemorrhoids warrant a separate rating under other diagnostic codes of the rectum.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332-35 (2012).  The evidence of record shows he did not have a prolapsed rectum, stricture of the anus, or fistula in ano.  There are discrepancies in the record in terms of whether he has impairment of sphincter control; at times there is mention of involuntary bowel movements and the use of pads, whereas at other times there is not.  Thus, he is not entitled to a higher disability rating or separate rating under Diagnostic Codes 7332, 7333, 7334, and 7335.  Moreover, at no time has this service-connected condition been more disabling than as currently rated, so the Board cannot stage the rating.  Fenderson, 12 Vet. App. at 125-26.

The Board additionally has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60  (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected condition in considering whether he is entitled to an extra-schedular rating.

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).


The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Here, though, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hemorrhoids with the established criteria found in the Rating Schedule for the disability shows that the rating criteria reasonably describe his disability level and symptomatology, as discussed above.  As examples, the rating criteria specifically contemplate his symptoms of rectal bleeding and pain.  There is no indication the hemorrhoids result in any additional symptoms that fall so far outside the purview of the Rating Schedule as to render it inadequate.

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral still would not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless where Board makes an adequate finding that Thun step two is not satisfied).  The Veteran's hemorrhoids do not present an exceptional disability picture with related factors such as marked interference with employment or frequent hospitalization.  38 C.F.R. § 3.321(b)(1).  He has not been hospitalized for his hemorrhoids during the appeal period.  As to employment, the November 2009 VA examination report noted that he was a retired musician on account of psychiatric problems.  Although that examiner additionally noted the Veteran's chronic hemorrhoids would have significant effects on his usual occupation due to fecal incontinence and pain, these symptoms are already contemplated in the assigned schedular rating for this disability.  38 C.F.R. §§ 4.1, 4.15.  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

Finally, the Board notes that, according to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the benefit-of-the-doubt doctrine in accordance with the holding in Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, though, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected hemorrhoids render him unable to secure or follow a substantially gainful occupation.  The record does not reflect that he cannot work because of this service-connected disability.  Indeed, to the contrary, the most recent April 2014 VA compensation examiner indicated the hemorrhoids, internal and external, do not impact the Veteran's ability to work.  Accordingly, the Board finds that a derivative TDIU claim has not been raised.  

In conclusion, the Board finds the existing 10 percent rating appropriately addresses the severity of the Veteran's symptoms and consequent impairment.  Accordingly, the Board finds that the preponderance of the evidence is against his claim for a higher initial rating for this service-connected disability.  Consequently, 
the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a respiratory disorder, including asthma and COPD, is denied.

The claim of entitlement to an initial rating higher than 10 percent for the hemorrhoids also is denied.


REMAND

In the prior March 2014 remand, the Board requested that the AOJ schedule the Veteran for a compensation examination regarding his claim of entitlement to service connection for urethral pain.  The Board explained that "[a]ll current disorders that could be construed as the source of this alleged urethral pain should be diagnosed."  The Board also noted that the Veteran's then current medical problem list included urinary tract infections and Peyronie's disease.  

The Veteran had this requested VA compensation examination in April 2014.  In response to a question asking whether the Veteran had ever been diagnosed with a condition of the bladder or urethra of the urinary tract, the VA examiner observed the Veteran had been diagnosed with a urinary tract infection in 1972, so during his service that was from 1970 to 1973.  The VA examiner stated that the Veteran had a history of prostatic hypertrophy and painless hematuria in 2008 approximately, which was documented over 30 years after military discharge and unrelated to his one incident of urinary tract infection in service, in 1972.  The VA examiner did not however explain why it was unrelated.  An April 2012 VA treatment record indicates the Veteran had active diagnoses of hypertrophy (benign) of prostate with urinary obstruction and a urinary tract infection.

The VA examiner found the Veteran's painless hematuria was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The VA examiner noted the discharge physical was unremarkable for any urinary complaints and the medical record silent for decades post military discharge for any genitourinary (GU) complaints.  The examiner observed the Veteran had a long history of smoking and painless hematuria.  The Board nonetheless finds the VA opinion to be inadequate.  The VA examiner did not specifically address the Veteran's alleged current urethral pain or his assertions that he has had urethral pain since he was in service.  See Board Hearing Transcript at 9.  The Veteran had an active diagnosis of hypertrophy (benign) of the prostate with urinary obstruction, but the examiner did not provide a rationale for her opinion that it was unrelated, either to the disability currently show or in years past while in service.  If VA provides a claimant an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, this urethral pain claim is again REMANDED for the following additional development and consideration:
1.  Schedule the Veteran for another VA compensation examination regarding his claim of entitlement to service connection for urethral pain.  And just as previously requested, all current disorders that could be construed as the source of this alleged urethral pain should be diagnosed, to include urinary tract infections, Peyronie's disease, and hypertrophy (benign) of the prostate with urinary obstruction.  As to each such disorder diagnosed, the examiner must opine regarding the likelihood (very likely, as likely as not, or unlikely) that it is related or attributable to the Veteran's service or dates back to his service, including to his complaints of penis pain while in service.
All diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the pertinent documents in the claims file, including a complete copy of this decision and remand, for the Veteran's pertinent medical and other history.
The examiner must discuss the rationale of the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.  If an opinion cannot be rendered, the examiner must discuss the reason why a response is not possible or feasible.  Merely saying he/she cannot respond will not suffice.

2.  Then readjudicate this remaining claim for urethral pain in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


